                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-517-FDW-DCK

 LENOX JOHN CURRIE,                                   )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 THE PRUDENTIAL INSURANCE                             )
 COMPANY OF AMERICA,                                  )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Ethan Goemann, concerning Amanda A.

Sonneborn on November 20, 2019. Amanda A. Sonneborn seeks to appear as counsel pro hac

vice for Defendant, The Prudential Insurance Company of America.        Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Amanda A.

Sonneborn is hereby admitted pro hac vice to represent Defendant, The Prudential Insurance

Company of America.

         SO ORDERED.


                                       Signed: November 21, 2019
